DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 6, 9, 10, 15, 16, and 20 objected to because of the following informalities:  

Regarding claims 5, 6, 9, 10, 15, 16, and 20:  It is suggested to change “different than” to “different from” for grammatical correctness.


Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong et al. (US 2010/0034029 A1).

Regarding claim 1:  Xiong (FIG. 3) teaches a device, comprising: 
     memory circuitry (arrays 16-19 of FIG. 3) having an array of memory cells (16-19 may be viewed as together forming a memory array); 
     output circuitry (20-23) coupled to the memory circuitry, wherein the output circuitry has a first set of 4-to-1 multiplexers (each of 20-23 may be viewed as a 4:1 MUX as illustrated in FIG. 3 or each may be viewed as comprising 64 4:1 multiplexers at the bit level since a 64 bit signal is at each input in the figure; lines 62-67 of column 10) that receives column data from the array of memory cells and provides first multiplexed output data (RD_P0, RD_P1, RD_P2, RD_P2, and RD_P3, each being a 64 bit signal); and 
     output interface circuitry (24) coupled directly to the output circuitry, wherein the output interface circuitry has a second set of 4-to-1 multiplexers (24 may be viewed as either a set of one 4:1 MUX as in FIG. 3 or may be viewed as a set of 64 4:1 multiplexers at the bit level; lines 62-67 of column 10) that receives the first multiplexed output data directly from the first set of multiplexers of the output circuitry and selectively provides second multiplexed output data (RD signal, which has 64 bits) based on a configurable mode of multiplexed operation (ADR2 may be referred to as or viewed as a signal whose value corresponds with a configurable mode).

Regarding claim 2:  Xiong teaches the device, wherein the first set of 4-to-1 multiplexers has four 4-to-1 multiplexers (each of 20-23 may be viewed as a 4:1 multiplexer or each of 20-23 may be viewed as comprising 64 4:1 multiplexers at the bit level).

Regarding claim 3:  Xiong teaches the device, wherein the second set of 4-to-1 one multiplexers has four 4-to-1 multiplexers (24 may be viewed as having 64 4:1 multiplexers at the bit level).

Regarding claim 4:  Xiong teaches the device, wherein the configurable mode  (FIG. 3; 24 is a mux well known to one of ordinary skill in the art to functions in a manner such that when S<0> is active then a first one of the 4 inputs is selected to be output, when S<1> is active then a second one of the 4 inputs is selected to be output, when S<2> is active then a third of the 4 inputs is selected, and when S<3> is active then a fourth of the 4 inputs is selected) of the multiplexed operation refers to a first configurable mode (S<0:3> having a value of 0001, for example) of multiplexed operation that provides first output data.

Regarding claim 5:  Xiong teaches the device, wherein the configurable mode  (FIG. 3; 24 is a mux well known to one of ordinary skill in the art to functions in a manner such that when S<0> is active then a first one of the 4 inputs is selected to be output, when S<1> is active then a second one of the 4 inputs is selected to be output, when S<2> is active then a third of the 4 inputs is selected, and when S<3> is active then a fourth of the 4 inputs is selected) of the multiplexed operation refers to a second configurable mode (S<0:3> having a value of 0010, for example) of multiplexed operation that provides second output data.

Regarding claim 6:  Xiong teaches the device, wherein the configurable mode (FIG. 3; 24 is a mux well known to one of ordinary skill in the art to functions in a manner such that when S<0> is active then a first one of the 4 inputs is selected to be output, when S<1> is active then a second one of the 4 inputs is selected to be output, when S<2> is active then a third of the 4 inputs is selected, and when S<3> is active then a fourth of the 4 inputs is selected) of the multiplexed operation refers to a third configurable mode (S<0:3> having a value of 0100, for example) of multiplexed operation that provides third output data.

Regarding claim 7:  Xiong teaches the device, wherein the array of memory cells is configured to provide the column data to the output circuitry (as seen in FIG. 3).

Regarding claim 8:  Xiong (FIG. 3) teaches a method, comprising: 
     providing memory circuitry (arrays 16-19 of FIG. 3) with an array of memory cells (16-19 may be viewed as together forming a memory array); 
     coupling output circuitry (20-23) to the memory circuitry, wherein the output circuitry has a first set of 4-to-1 multiplexers (each of 20-23 may be viewed as a 4:1 MUX as illustrated in FIG. 3 or each may be viewed as comprising 64 4:1 multiplexers at the bit level since a 64 bit signal is at each input in the figure) for receiving column data from the array of memory cells and for providing first multiplexed output data (RD_P0, RD_P1, RD_P2, RD_P2, and RD_P3, each being a 64 bit signal); and 
     coupling output interface circuitry (24) directly to the output circuitry, wherein the output interface circuitry has a second set of 4-to-1 multiplexers  (24 may be viewed as either a set of one 4:1 MUX as in FIG. 3 or may be viewed as a set of 64 4:1 multiplexers at the bit level) for receiving the first multiplexed output data directly from the first set of multiplexers of the output circuitry and for selectively providing second multiplexed output data based on a configurable mode of multiplexed operation (ADR2 may be referred to as or viewed as a signal whose value corresponds with a configurable mode).

Regarding claim 9:  Xiong (FIG. 3) teaches the method of claim 8, wherein:
     the first set of 4-to-1 multiplexers has four 4-to-1 multiplexers (20-23 or any 4 of the 4:1 MUXes at the bit level within any one of 20-23 in FIG. 3),
     the first multiplexed output data provides first output data (RD_P0 and/or RD_P1 and/or RD_P2 and/or RD_P3),
     the second set of 4-to-1 multiplexers has four 4-to-1 multiplexers (at the bit level there are 64 4:1 MUXes in 24 in FIG. 3), and
     the second multiplexed output data selectively provides second output data that is different than the first output data (RD,63:0> is different from RD_P0 and/or RD_P1 and/or RD_P2 and/or RD_P3).

Regarding claim 10:  Xiong (FIG. 3; 24 is a mux well known to one of ordinary skill in the art to functions in a manner such that when S<0> is active then a first one of the 4 inputs is selected to be output, when S<1> is active then a second one of the 4 inputs is selected to be output, when S<2> is active then a third of the 4 inputs is selected, and when S<3> is active then a fourth of the 4 inputs is selected) teaches the method of claim 8, wherein the configurable mode of multiplexed operation refers to at least one of:
     a first configurable mode (since ADR2 is decoded into a 4 bit signal S<0:3> then various modes exist such as the signal value 0001) that provides first output data,
     a second configurable mode (0010 for example) that provides second output data that is different than the first output data, and
     a third configurable mode (0100 for example) that provides third output data that is different than the first output data and the second output data.

Claim(s) 11, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittig et al. (US 6,184,712 B1).

Regarding claim 11:  Wittig (FIG. 5D) teaches a device, comprising: 
     memory circuitry (FIG. 5A) having an array of memory cells (520 in FIG. 5A; lines 10-22; of column 4; the array of programmable elements may be referred to as an array of memory cells; FIG. 5B illustrates the memory array of memory cells 540-1); 
     input circuitry (P and Q multiplexers or demultiplexers in 531 and 532 of FIG. 5D) coupled to the memory circuitry; and 
     input interface circuitry (R and S multiplexers or demultiplexers in 531 and 532 in FIG. 5D) coupled to the input circuitry, 
     wherein the input interface circuitry has a first set of 1-to-4 multiplexers (S, R1, and R2 in 531 may be viewed as a 1:4 MUX or DEMUX, and R11, R11, R12 in 532 may be viewed as a second 1:4 MUX or DEMUX together forming a first set) that receives input data (DIN) from an external data source and selectively provides first multiplexed input data to the input circuitry based on a configurable mode of multiplexed operation (a configurable mode corresponding to a value of a portion of the input signals 505 in FIG. 5D that control the S and R MUXes), and wherein the input circuitry has a second set of 1-to-4 multiplexers (each Q mux connected to two P muxes in each of 531 and 532  functions as a 1:4 DEMUX or MUX and together form a second set) that receives the first multiplexed input data directly from the first set of multiplexers of the input interface circuitry and provides second multiplexed input data to the memory circuitry (via bit lines).

Regarding claim 13:  Wittig teaches the device of claim 11, wherein the second set of 1-to-4 multiplexers has four 1-to-4 multiplexers (Q1, P1, P2 forms a first 1:4 DEMUX, Q2, P3, P4 forms a second DEMUX, Q3, P5, P6 forms a third 1:4 DEMUX, and Q4, P7, P8 forms a fourth 1:4 DEMUX).

Regarding claim 14:  Wittig teaches the device of claim 11, wherein the configurable mode of multiplexed operation refers to a first configurable mode of multiplexed operation that provides first output data (two signal lines are seen in FIG. 5D controlling S and R MUXes or DEMUXes; hence, the two bit value 00 or 11 may be a first configurable mode).

Regarding claim 15:  Wittig teaches the device of claim 11, wherein the configurable mode of multiplexed operation refers to a second configurable mode of multiplexed operation that provides second output data that is different than the first output data (two signal lines are seen in FIG. 5D controlling S and R MUXes or DEMUXes; hence, the two bit value 01 may be a second configurable mode).

Regarding claim 16: Wittig teaches the device of claim 11, wherein the configurable mode of multiplexed operation refers to a third configurable mode of multiplexed operation that provides third output data that is different than the first output data and the second output data (two signal lines are seen in FIG. 5D controlling S and R MUXes or DEMUXes; hence, the two bit value 10 may be a third configurable mode).

Regarding claim 17:  Wittig teaches the device of claim 11, wherein the array of memory cells is configured to store the second multiplexed input data from the input circuitry (since the demuxing happens in a write operation, WRITE = HIGH, then the data output onto the bit lines from 531 and 532 are stored in the memory array).

Regarding claim 18:  Wittig (FIG. 5D; lines 49-67 of column 9, column 10, and lines 1-33 of column 11) teaches a method, comprising: 
     providing memory circuitry (FIG. 5A) with an array of memory cells (520 and FIG. 5B illustrates the memory array); 
     coupling (via bit lines of the array 520) input circuitry (P and Q multiplexers or demultiplexers in 531 and 532 of FIG. 5D) to the memory circuitry; and 
     coupling input interface circuitry (R and S multiplexers or demultiplexers in 531 and 532 in FIG. 5D) directly to the input circuitry, 
     wherein the input interface circuitry has a first set of 1-to-4 multiplexers (S, R1, and R2 in 531 may be viewed as a 1:4 MUX or DEMUX, and R11, R11, R12 in 532 may be viewed as a second 1:4 MUX or DEMUX together forming a first set; lines 62-67 of column 10) for receiving input data (DIN) from an external data source and for selectively providing first multiplexed input data directly to a second set of multiplexers (each Q mux connected to two P muxes in each of 531 and 532  functions as a 1:4 DEMUX or MUX and together form a second set; ; lines 62-67 of column 10) of the input circuitry based on a configurable mode of multiplexed operation (a configurable mode corresponding to a value of a portion of the input signals 505 in FIG. 5D that control the S and R MUXes), and 
     wherein the input circuitry has the second set of 1-to-4 multiplexers for receiving the first multiplexed input data directly from the first set of multiplexers of the input interface circuitry and for providing second multiplexed input data to the memory circuitry (as already mapped out earlier in the claim).

Regarding claim 20:  Wittig teaches the method of claim 18, wherein the configurable mode of the multiplexed operation refers to at least one of:
     a first configurable mode (two signal lines are seen in FIG. 5D controlling S and R MUXes or DEMUXes; hence, the two bit value 00 or 11 may be a first configurable mode) that provides first output data,
     a second configurable mode (two signal lines are seen in FIG. 5D controlling S and R MUXes or DEMUXes; hence, the two bit value 01 may be a second configurable mode) that provides second output data that is different than the first output data, and
     a third configurable mode (two signal lines are seen in FIG. 5D controlling S and R MUXes or DEMUXes; hence, the two bit value 10 may be a third configurable mode) that provides third output data that is different than the first output data and the second output data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittig (6,184,712 B1) in view of Rangasayee (2001/0013793 A1).

Regarding claim 12:  Wittig teaches the device of claim 11, wherein the first set of 1-to-4 multiplexers has two 1-to-4 multiplexers (S, R1, R2 forms one 1:4 DEMUX, and S11, R11, R12 forms a second 1:4 DEMUX).
     Since Wittig implements a memory device using a 16 bits/word architecture (see lines 15-19 of column 11), then Wittig teaches the first set having only two 1-to-4 multiplexers (DEMUXES), not four 1-to-4 multiplexers.
     Rangasayee ([0011]) teaches “in practice data words may be of any length, however, data word lengths of 1, 8, 16 or 32 bits are common but any word length desirec by the user is possible”.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Rangasayee into the device and/or method of Wittig in a manner such that a data word would be wider such as 32 bits, and the 531 and 532 would be modified to have the first set have four 1:4 DEMUXES instead of two altogether. The motivation to do so would have been to provide 32 bits at the output of each of 531 and 532 in FIG. 5D of Wittig instead of 16.  


Regarding claim 19:  Wittig teaches the method of claim 18, wherein:
     the first set of 1-to-4 multiplexers has two 1-to-4 multiplexers (S, R1, R2 forms one 1:4 DEMUX, and S11, R11, R12 forms a second 1:4 DEMUX),
     the first multiplexed input data selectively provides first input data to the second set of multiplexers (the output of the firs set is the input of the second set as illustrated in FIG. 5D),
     the second set of 1-to-4 multiplexers has four 1-to-4 multiplexers (Q1, P1, P2 forms a first 1:4 DEMUX, Q2, P3, P4 forms a second DEMUX, Q3, P5, P6 forms a third 1:4 DEMUX, and Q4, P7, P8 forms a fourth 1:4 DEMUX), and
     the second multiplexed input data provides second input data to the memory circuitry (the output data of the second set is data that feeds into the memory array of the memory circuitry via the bit lines of the memory array; see FIG. 5A, B, and D).

     Since Wittig implements a memory device using a 16 bits/word architecture (see lines 15-19 of column 11), then Wittig teaches the first set having only two 1-to-4 multiplexers (DEMUXES), not four 1-to-4 multiplexers
     Rangasayee ([0011]) teaches “in practice data words may be of any length, however, data word lengths of 1, 8, 16 or 32 bits are common but any word length desired by the user is possible”.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Rangasayee into the device and/or method of Wittig in a manner such that a data word would be wider such as 32 bits, and the 531 and 532 would be modified to have the first set have four 1:4 DEMUXES instead of two altogether. The motivation to do so would have been to provide 32 bits at the output of each of 531 and 532 in FIG. 5D of Wittig instead of 16.  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
     Although Examiner suggested to Applicant in the first office action of 7/9/21 that Applicant claim the functional limitations of the invention that are disclosed in FIG. 3 and FIG. 7, and use language as is seen in paragraphs of the specification corresponding to these figures, Applicant has continued to focus on claiming MUXes at the input and output of a memory array without the functional limitations that really describe Applicant’s invention.  It can not be emphasized enough how common multiplexers or MUXes of all kinds are used in digital circuits in general including connectivity to and from a memory array.  Multiplexers are one of the most common building blocks used in digital circuit design and have been for decades.  Applicant is not the first to connect MUXes at the input and/or output of a memory array as exemplified by the references cited in this Office Action.





Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827